Pjer Curiam:
The auditor found as a fact that the judgment in. question was assigned without consideration, and for the purpose of hindering, delaying, and preventing the bank from collecting the notes discounted by it for Sell and Geissinger. The court confirmed the finding. It further correctly found that, even if Sell and Geissinger did not assign for such purpose, yet, inasmuch as the judgment stood for the benefit of the bank, they lacked the power to release it, to the prejudice of the bank. There is no error in the decree.
Decree affirmed and appeal dismissed, at the costs of the appellant.